department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita - plr-158878-03 date date internal_revenue_service number release date index number --------------------- ----------------------------------- ----------------------------- ---------------------------- in re ------------------------------------------------- ---------------------- ----------------------------------------- --------------------------------------------- ein ---------------- dear ------------- this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above-named taxpayer requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending june to a taxable_year ending december effective date the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the information submitted indicates that the taxpayer intended to file form_1128 on a timely basis the taxpayer is a domestic_corporation and engages in the business of oil_and_gas exploration and production the taxpayer uses an accrual_method as its overall_method_of_accounting approval to change its taxable_year sec_442 of the internal_revenue_code provides that a taxpayer must obtain sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner's consent to a change in accounting_period the taxpayer must file an application generally on form_1128 with the commissioner within such time and in such manner as is provided in the administrative procedures published by the commissioner revproc_2002_37 2002_1_cb_1030 provides the exclusive procedures for certain corporations to obtain automatic approval to change their accounting_period under sec_442 of the internal_revenue_code and sec_1 b section of revproc_2002_37 states that a form_1128 filed pursuant to this revenue_procedure will be considered timely filed for purposes of sec_1_442-1 only if it is filed on or before the due_date including extensions for filing the federal_income_tax return for the short_period required to effect such change accordingly the taxpayer's form_1128 requesting a change in accounting_period to a tax_year ending december was due on or before date due to an error or misunderstanding however the form was not filed until more than days beyond its due_date submitted information demonstrates that the late filing was not due to any lack of due diligence or prompt action on the part of the taxpayer sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted where evidence establishes that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government requests for relief involving a change in accounting_period that are filed more than days beyond the due_date for filing form_1128 will be deemed to prejudice the interests of the government except in unusual and compelling circumstances based on the facts and information submitted and the representations made we have determined that the taxpayer demonstrated unusual and compelling circumstances in respect of this matter in addition granting of relief to this taxpayer will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and the taxpayer's late filed form_1128 requesting permission to change from a taxable_year ending june to a taxable_year ending december effective date is considered timely filed the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and is limited to the filing of form_1128 except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto this office has not verified any of the material submitted in support of the requested ruling verification of factual information representations and other data is within the examination jurisdiction of the taxpayer's local district_director a copy of this letter_ruling and the taxpayer's form_1128 are being forwarded to the service_center where the taxpayer files its federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_2002_37 in accordance with the provisions of a power_of_attorney currently on file with this office the original of this letter_ruling is being sent to the taxpayer's authorized representative and a copy is being sent to the taxpayer this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
